Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 1 of 26 PageID 1532




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                       OCALA DIVISION

 HEATHER COGAR,

         Plaintiff,

 v.                                                                 Case No: 5:18-cv-52-Oc-JSM-PRL


 MIKE PRENDERGAST, as SHERIFF of
 CITRUS COUNTY, FLORIDA, JEFF
 DAWSY, individually, BRYAN HESSE,
 individually, AND MIKE
 PRENDERGAST, individually,

         Defendants.



                                REPORT AND RECOMMENDATION1
         Upon referral, this employment discrimination dispute is before me on Defendants’ Motion

 for Summary Judgment, to which Plaintiff has responded. (Docs. 62, 71, 82).

         As explained below, because Plaintiff has presented sufficient evidence to create an issue

 of material fact as to whether Defendant Sheriff Prendergast’s proffered legitimate,

 nondiscriminatory reason for her demotion was a pretext for gender discrimination, I submit that

 Defendant’s motion for summary judgment is due to be denied as to Plaintiff’s claims under Title

 VII and the Florida Civil Rights Act. Defendants are, however, entitled to judgment as a matter of

 law, on Plaintiff’s remaining claims for malicious prosecution, false arrest, and civil conspiracy.



 1
  Within 14 days after being served with a copy of the recommended disposition, a party may file written
 objections to the Report and Recommendation’s factual findings and legal conclusions. See Fed. R. Civ. P.
 72(b)(3); Fed. R. Crim. P. 59(b)(2); 28 U.S.C. § 636(b)(1)(B); Local Rule 6.02. A party’s failure to file
 written objections waives that party’s right to challenge on appeal any unobjected-to factual finding or legal
 conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R. 3-1.
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 2 of 26 PageID 1533




 I.     BACKGROUND

        In January 2017, Plaintiff Heather Cogar was demoted from the position of a road deputy

 with the Citrus County Sheriff’s Office (“Sheriff’s Office”) to a dispatch position as a civilian

 communications officer. Plaintiff contends that her demotion was motivated by gender

 discrimination in violation of Title VII and the Florida Civil Rights Act. Her employment record

 with the Sheriff’s Office and the circumstances giving rise to the demotion are at the center of the

 disputed issues in this case.

        A. Plaintiff’s Employment History with the Sheriff’s Office

        In January 2014, Plaintiff, a female, was hired by the Citrus County Sheriff’s Office as a

 deputy sheriff. At the time of her hire, she was 26. (Doc. 1, p. 3). In June 2014, she was highlighted

 on the Sheriff’s Office Facebook Page as one of Citrus County’s most influential “40 under 40.”

 (Doc. 1, p. 4). In February 2015, just over a year after her hire, Plaintiff was involved in an incident

 while off-duty visiting a friend in Citrus Hills, Florida.

        As alleged in the original complaint, Plaintiff and her friend “decided to drive around town

 wearing amusing masks.” (Doc. 1, p. 4). Defendants describe the incident as “joyriding.” (Doc. 62,

 p. 3). In any event, after Plaintiff and her friend’s vehicle drew the attention of Deputy Sheriff

 Sanchez, they were pulled over for a traffic violation. (Doc. 1, p. 4). Deputy Sanchez later explained

 that the vehicle was driving erratically, and he called for backup because “it appeared to be enticing

 a traffic stop.” (Doc. 62-1, p. 11). Deputy Sanchez’s concern was heightened due to the possibility

 of ambushes against law enforcement. Deputy Sanchez was soon joined by three more deputies

 who together conducted a felony traffic stop. At the instruction of the officers, Plaintiff’s friend

 (who was wearing a mask) exited the vehicle from the driver’s side. At that point, Deputy Sanchez

 recognized the mask because he had seen something like it through mutual friends on Facebook,




                                                   -2-
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 3 of 26 PageID 1534




 and began to suspect that the occupants of the vehicle were Erica Jensen and Heather Cogar. (Doc.

 62-1, p. 14). After being instructed to do so, Plaintiff exited the vehicle without wearing a face mask

 and was recognized by Deputy Sanchez, who told her to leave. Plaintiff contends that the deputies

 also called her names such as “stupid,” “immature,” and “jackass,” and asked if she had been

 drinking. (Doc. 63, p. 10).

        As a result of the incident, Plaintiff was placed on administrative leave for five weeks while

 an internal affairs investigation ensued. (Doc. 63, p. 14). Following the investigation, then-Sheriff

 Jeff Dawsy notified her that she was being terminated for policy violations, including untruthfulness

 in an official inquiry, conduct unbecoming, and violating laws in the office of the Sheriff. (Doc. 1,

 p. 5). Sheriff Dawsey stated that his decision to terminate her employment was influenced by what

 he perceived to be her “cavalier attitude” and her resistance in coming to discuss the investigation

 with him. Doc. 62-3). Dawsey stated that he determined Plaintiff did not possess the maturity and

 responsibility necessary to be a sworn officer, and therefore terminated her employment. (Doc. 62-

 3).

        Plaintiff appealed to the Civil Service Review Board, an entity empowered with reviewing

 disciplinary decisions and making non-binding recommendations to the Sheriff. (Doc. 62-3). The

 Civil Service Review Board sustained the charge of conduct unbecoming, but recommended that

 Plaintiff be given lighter discipline (Doc. 62-3). Then-Sheriff Dawsy adopted the recommendation

 of the Review Board and transferred Plaintiff to a position as a bailiff in the judicial division. (Doc.

 62-3). After Plaintiff served in that position for about 15 months, Sheriff Dawsy reinstated her as a

 road deputy on the recommendation of Under Sheriff Buddy Grant, but against the recommendation

 of Plaintiff’s supervisor in the judicial division, Misty Clendenny. (Doc. 62-3).




                                                   -3-
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 4 of 26 PageID 1535




        Meanwhile, Plaintiff became involved in romantic relationship with another Sheriff’s Office

 deputy, Bryan Hesse. Although they lived together for some time, by December 2016 the couple

 was in the midst of a turbulent breakup and Plaintiff was gradually moving out of their shared home.

 (Doc. 74-38). In the early morning hours of December 10, 2016, Plaintiff and Hesse got into an

 argument at their residence. (Doc. 74-31). According to Hesse, Plaintiff became violent, struck him,

 and threw things, including candles and his service weapon. (Tr. 74-31). Plaintiff denies striking

 Hesse or throwing the weapon (Tr. 74-38), but admitted in a recorded conversation with Russ

 Howard, a domestic violence detective, that she became enraged over learning that Hesse was in an

 “emotional relationship” with another woman. (Tr. 74-29, p. 14). Plaintiff stated she didn’t fully

 recall due to the “alcohol, mixed with anger” but that she remembered throwing candles and a

 phone. (Tr. 74-29, p. 14). At some point during their encounter, Hesse began videotaping Plaintiff

 with a cellphone and then threatened to call 911. When he began to do so, Plaintiff left the residence.

 Sheriff’s Office Deputy Timothy Snedeker responded and took a statement from Hesse, and then

 turned the investigation over to domestic violence Detective Russ Howard. (Tr. 74-31).

        Detective Howard reviewed the evidence, including Hesse’s statement and the videotape,

 and also interviewed Plaintiff. Based on his review, Howard determined that probable cause existed

 to arrest Plaintiff, which then occurred. (Doc. 62-5, Doc. 63, p. 63-64). Upon learning of the

 incident, Sheriff Dawsey terminated Plaintiff’s employment. (Doc. 62-3).

        The subsequent internal affairs investigation into the domestic battery incident was led by

 Shelley Clark. (Doc. 62-6). Clark conducted several interviews and attempted to interview Plaintiff,

 but Plaintiff refused to be interviewed. (Doc. 62-6). The investigation found that Plaintiff

 committed three violations of Sheriff’s Office policy, including misuse of weapons for Plaintiff’s

 alleged throwing of a service weapon, conduct unbecoming, and commission of a misdemeanor for




                                                  -4-
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 5 of 26 PageID 1536




 battery of Hesse. (Doc. 62-6). As she had with her prior termination, Plaintiff appealed to the Civil

 Service Review Board. The Board (which did not have the benefit of Plaintiff’s prior discipline

 record) did not sustain the policy violations. Ultimately, upon consideration of the Board’s decision,

 newly-elected Sheriff Prendergrast sustained the charge of violation of SOP 108.00; Improper

 Conduct, Conduct Unbecoming, but decided that the charge of violation of SOP 108.00; Use and

 Handling of Weapons was not sustained. (Doc. 74-25). He also decided to withhold judgment

 regarding commission of a misdemeanor pending the criminal court disposition. (Doc. 74-25).

 Ultimately, he reversed the decision to terminate Plaintiff and transferred her to the Emergency

 Operations Division into a civilian Communications Officer position, effective January 30, 2017.

 (Doc. 74-25). Plaintiff was also ordered to complete anger management and alcohol abuse courses.

 (Tr. 74-25).

        B. Comparator Nick Norton’s Employment History with the Sheriff’s Office

        As discussed below, Plaintiff has identified Nick Norton, a white male Sheriff’s Office

 employee as a comparator in this case in an attempt to establish a prima facie case of gender

 discrimination.

        In 2014, Sheriff’s Office Deputy Nicholas (“Nick”) Norton was alleged to have committed

 domestic battery. A Sumter County Victim’s Advocate notified the Citrus County Sheriff’s Office

 that Norton may have been controlling and physically abusing his girlfriend and his child’s mother,

 Andi Roy. (Doc. 74-8). Roy reported that Norton had committed multiple incidents of domestic

 physical violence, threats, and controlling behavior, but that Norton had persuaded her to later

 report that everything was fine. (Doc. 74-8). Sheriff’s Office records regarding Roy’s accusations

 include allegations that Norton would forcibly hold her down on the bed and cover her mouth, grab

 her and drag her into the bedroom against her will, threaten her with custody issues, restrict her




                                                  -5-
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 6 of 26 PageID 1537




 access to a phone, threaten her with Baker Act proceedings, and insult her regarding her history of

 drug abuse. (Doc. 74-8). Roy stated that Norton would convince her to lie to his supervisor that

 everything was fine, and that Norton would even be sitting next to her during her conversation with

 the supervisor and instructing her what to say. (Doc. 74-8). Photos of Roy showed some scratches

 and bruising (Doc. 74-9).

        In September 2014, following an internal investigation into the allegations of domestic

 battery and misuse of an official law enforcement database (Doc. 74-14), Norton was found to have

 violated Sheriff’s Office policy regarding association with criminals (meaning Roy, who had been

 convicted of drug offenses) and misuse of the FCIC/NCIC database. Norton was suspended without

 pay for 80 hours, required to attend counseling, and had his FCIC/NCIC database usage monitored.

 (Doc. 74-12).

        In 2018, Norton was officially disciplined again, this time the Sheriff’s stated reason was

 improper conduct (conduct unbecoming) and ethics violations. (Doc. 74-16). In the early morning

 hours of March 27, 2018, Citrus County Sheriff’s Deputy Chad Yerbury was dispatched to a private

 home on a report that an unknown shirtless individual was pounding on the windows. (Doc. 74-37).

 According to Deputy Yerbury’s affidavit, he saw that the individual (later identified as Nick

 Norton) was actively attempting to break into the home and damaging property. The homeowners

 reported that Norton had demanded entry to the home while identifying himself as a deputy sheriff

 and throwing his credentials at the door and damaging property. (Doc. 74-37). When he was refused

 entry, Norton proceeded to the rear of the home, entered a screened porch, and attempted to enter

 through the rear door. (Doc. 74-37). Deputy Yerbury stated that Norton was visibly “under the

 influence of alcohol and possibly another substance.” (Doc. 74-37). Deputy Yerbury called

 Lieutenant Lambert to advise him that an off-duty deputy was involved in a suspected attempted




                                                -6-
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 7 of 26 PageID 1538




 burglary. (Doc. 74-37). At that point, Yerbury believed probable cause existed for Norton’s arrest

 for attempted burglary and misdemeanor criminal mischief, given the circumstances, including the

 time of night, the victim’s statements, Yerbury’s own observations, and observed damage to the

 homeowner’s property.

        Meanwhile, other deputies arrived at the scene. Norton became uncooperative and

 physically combative, and pushed and pulled Yerbury and other deputies. Norton eventually began

 to hit and strike the deputies, and at one point damaged Sheriff’s Office radio equipment. When

 Lieutenant Lambert arrived and inquired about any possible charges, Deputy Yerbury reported that

 he had probable cause for arrest of Norton on felony charges, including attempted burglary, criminal

 mischief, battery on a law enforcement officer, resisting arrest with violence, and criminal mischief

 for damaging Sheriff’s Office property. (Doc. 74-37). Deputy Yerbury observed Lieutantant

 Lambert make a phone call and report that he had called Sheriff Prendergrast and Major Elana Vitt

 and that they were directing that no arrest be made. Instead, they directed that Norton be committed

 under the Baker Act and taken to the hospital. (Doc. 74-37). Yerbury stated that, in doing so, Norton

 was treated differently than a civilian who would have been arrested under such circumstances and,

 after clearance at a hospital, transported to a Baker Act facility such as The Centers. (Doc. 74-37).

 Yerbury also stated that, typically, an arrest or warrant for an arrest would follow upon the suspect’s

 release from medical treatment, but that was not done in Norton’s case. (Doc. 74-37).

        Unsurprisingly, an internal affairs investigation of the incident followed. Internal Affairs

 Investigator Shelley Clark conducted the investigation swiftly and found that Nick Norton took

 responsibility for his actions and, therefore, Clark decided that she did not need to interview any

 additional witnesses. Clark determined that Norton violated Sheriff’s Office policy regarding

 conduct unbecoming an officer and the canon of ethics. (Doc. 74-16). Sheriff Prendergrast




                                                  -7-
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 8 of 26 PageID 1539




 disciplined Norton for those violations with a written reprimand and brief suspension without pay,

 as well as directing him to complete an alcohol related course and to pay restitution for damages to

 the victim’s property and agency property. (Doc. 74-16).

        On January 30, 2018, Plaintiff initiated this action asserting claims for gender discrimination

 under Title VII and the Florida Civil Rights Act, as well as related claims. (Doc. 1). Plaintiff later

 filed an amended complaint (Doc. 16), and the individual defendants moved to dismiss certain tort

 claims. Given the Court’s ruling on the motion to dismiss (Doc. 41), only the following claims

 remain:

           Counts I and II – gender discrimination in violation of Title VII, 42 U.S.C. § 2000e-2

            and the Florida Civil Rights Act against Defendant Prendergrast, as Sheriff of Citrus

            County;

           Count V - False arrest in violation of § 1983 against Defendant Prendergast, as Sheriff

            of Citrus County;

           Count VI and VII - malicious prosecution under § 1983 against Sheriff Prendergrast and

            under Florida law against both Sheriff Prendergrast and Bryan Hesse, individually.

           Counts VIII and IX - Civil conspiracy under 42 U.S.C. § 1983 and Florida law against

            Sheriff Prendergast and Bryan Hesse, individually.

        Both Sheriff Prendergast and Bryan Hesse have moved for summary judgment on all claims

 against them (Doc. 62), and Plaintiff has responded (Doc. 82). The issues are ripe for decision.

 II.    LEGAL STANDARDS

        Summary judgment is appropriate only “if the movant shows that there is no genuine dispute

 as to any material fact and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

 P. 56(a). A movant carries her burden by showing that there is an absence of evidence supporting




                                                  -8-
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 9 of 26 PageID 1540




 the non-movant’s case. Denney v. City of Albany, 247 F.3d 1172, 1181 (11th Cir. 2001). The burden

 then shifts to the non-movant, who must go beyond the pleadings and present affirmative evidence

 to show a genuine issue for trial. Porter v. Ray, 461 F.3d 1315, 1320 (11th Cir. 2006). Affidavits

 submitted in relation to a summary judgment motion must be “based on personal knowledge and

 must set forth facts that would be admissible under the Federal Rules of Evidence.” Josendis v.

 Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1314–15 (11th Cir. 2011).

        A genuine dispute of material fact exists if “the evidence is such that a reasonable jury could

 return a verdict” for the non-movant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

 Which facts are material depends on the underlying substantive law. Id. The Court must view the

 evidence and all reasonable inferences drawn from the evidence in the light most favorable to the

 non-movant. Battle v. Bd. of Regents, 468 F.3d 755, 759 (11th Cir. 2006). However, “[a] court need

 not permit a case to go to a jury . . . when the inferences that are drawn from the evidence, and upon

 which the non-movant relies, are ‘implausible.’” Mize v. Jefferson City Bd. of Educ., 93 F.3d 739,

 743 (11th Cir. 1996).

 III.   DISCUSSION

        A.      Gender Discrimination Claims

        Plaintiff first contends that she was demoted because of her gender and seeks relief under

 Title VII and the Florida Civil Rights Act. Courts analyze both of these claims under the same

 framework. See Harper v. Blockbuster Entm't Corp., 139 F.3d 1385, 1387 (11th Cir.1998)

 (“[D]ecisions construing Title VII are applicable when considering claims under the Florida Civil

 Rights Act, because the Florida act was patterned after Title VII.”). Plaintiff’s claim arises out of

 Title VII’s “disparate treatment” provision, which provides, in relevant part, that it is “unlawful”

 for an employer to “discharge . . . or otherwise to discriminate against any individual with respect




                                                  -9-
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 10 of 26 PageID 1541




 to his compensation, terms, conditions, or privileges of employment, because of such individual’s

 race . . . .” 42 U.S.C. § 2000e-2(a)(1). To establish such a claim, a plaintiff must prove “the employer

 intended to discriminate” against him. Armstrong v. Flowers Hosp., 33 F.3d 1308, 1313 (11th Cir.

 1994). Plaintiff may make such a showing through either direct or circumstantial evidence. See

 E.E.O.C. v. Joe’s Stone Crab, Inc., 220 F.3d 1263, 1286 (11th Cir. 2000). “Direct evidence is

 evidence that establishes the existence of discriminatory intent behind the employment decision

 without any inference or presumption.” Id. (citations omitted). Said differently, “direct evidence of

 discrimination is powerful evidence capable of making out a prima facie case essentially by itself.”

 Jones v. Bessemer Carraway Med. Ctr., 151 F.3d 1321, 1323 n.2 (11th Cir. 1998).

        Here, however, it is undisputed that Plaintiff does not have direct evidence of intentional

 discrimination. Thus, Plaintiff must prove her claim through the McDonnell Douglas burden-

 shifting framework. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). Under this

 framework, Plaintiff must first establish a prima facie case of employment discrimination. See id.

 If Plaintiff establishes a prima facie case, the burden then shifts to the Sheriff’s Office to articulate

 a legitimate, nondiscriminatory reason for the employment action. Id. If the Sheriff’s Office meets

 this burden of production, the presumption of discrimination raised by Plaintiff’s prima facie case

 is rebutted. See Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 254-56 (1981). Finally,

 Plaintiff must then “demonstrate that the defendant’s proffered reason was merely a pretext for

 unlawful discrimination, an obligation that merges with the plaintiff’s ultimate burden of

 persuading the factfinder that she has been the victim of intentional discrimination.” Lewis v. City

 of Union City, 918 F.3d 1213, 1221 (11th Cir. 2019) (en banc) (citation and internal quotation marks

 omitted).




                                                   - 10 -
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 11 of 26 PageID 1542




                  1. Plaintiff’s Prima Facie Case

           To establish a prima facie case of discrimination, a plaintiff must show: (1) that she belongs

 to a protected class, (2) that she was subjected to an adverse employment action, (3) that she was

 qualified to perform the job in question, and (4) that “similarly situated” employees outside her

 protected class, known as comparators, received favorable treatment. See Lewis, 918 F.3d at 1220.

 Here, the first three elements are apparently undisputed. Defendants do not dispute that Plaintiff is

 female and that she was demoted from a job for which she was qualified. Rather, Defendants argue

 that Plaintiff cannot establish her prima facie case because there are no similarly situated

 comparators. (Doc. 62, p. 12). Defendants specifically contend that Nicholas Norton, the primary

 comparator identified by Plaintiff, is not an appropriate comparator as a matter of law. (Doc. 62, p.

 13-14).

           Recently, in the en banc decision of Lewis v. City of Union City, the Eleventh Circuit Court

 of Appeals acknowledged that its prior decisions attempting to define how similarly situated a

 plaintiff and her comparator must be had “only sown confusion.” 918 F.3d at 1217. The court thus

 sought to clarify the proper standard for evaluating the sufficiency of a plaintiff’s proffered

 comparator. 918 F.3d at 1218–1229. In doing so, the court rejected prior language (such as that

 cited by Defendants in this case) requiring a plaintiff to show that her circumstances and those of

 another employee were “nearly identical.” Id. Instead, “a plaintiff proceeding under McDonnell

 Douglas must show that she and her comparators were ‘similarly situated in all material respects.’”

 Id. at 1226. As explained by the court, the “materially similar” standard provides plaintiffs the

 opportunity to establish “an inference of unlawful discrimination” but still allows employers the

 “necessary breathing space to make appropriate business judgments.” Id. at 1228.




                                                   - 11 -
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 12 of 26 PageID 1543




        In announcing this standard, the Eleventh Circuit also identified some “guideposts.” Id. at

 1227-28. The court “envision[ed] the sorts of similarities that will, in the main, underlie a valid

 comparison.” Id. Typically, a similarly situated comparator will have: (1) engaged in the same basic

 conduct (or misconduct) as plaintiff; (2) been subject to the same employment policy, rule or

 guideline as plaintiff; (3) “ordinarily (although not invariably) have been under the jurisdiction of

 the same supervisor as the plaintiff;” and (4) share plaintiff’s employment or disciplinary history.

 Id. The court reasoned that “a valid comparison will not turn on formal labels, but rather on

 substantive likenesses.” Id. “[A] plaintiff and her comparators must be sufficiently similar, in an

 objective sense, that they cannot reasonably be distinguished.” Id. at 1227 (internal citations and

 quotation marks omitted).

        This case is somewhat unique among cases involving comparators in that Plaintiff proffers

 a considerable amount of detailed information regarding her alleged comparator, Nicholas Norton,

 his alleged misconduct, and his employment and disciplinary history, as outlined above. To

 summarize, in 2014, Norton was accused of and investigated for domestic battery based on reports

 from his live-in girlfriend. The allegations included verbal abuse and physical violence. (Doc. 74-

 7 & 74-10). Following an internal affairs investigation, Norton was found to have committed

 violations of Sheriff’s Office policy involving association with a criminal and misuse of an official

 database, but not domestic battery even though that was the initial allegation and the nature of the

 conduct reported by his then-girlfriend to both a Victim Advocate and an investigating officer. In

 terms of discipline, Norton was suspended without pay for 80 hours, required to attend counseling,

 and had his FCIC/NCIC usage monitored. (Doc. 74-12).

        In 2018, Norton was again disciplined for misconduct after attempting to enter a private

 residence while extremely intoxicated. (Doc. 62-2). Evidence proffered by Plaintiff regarding this




                                                 - 12 -
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 13 of 26 PageID 1544




 incident demonstrates Norton was also belligerent and violent toward responding Sheriff’s Office

 deputies, and that he damaged Sheriff’s Office property. Although the responding deputy stated

 that probable cause existed for Norton’s arrest on numerous counts (including felony charges), Lt.

 Lambert and Sheriff Prendergrast interceded and directed that Norton be taken to a hospital under

 the Baker Act, rather than arrested. Even after the incident, Norton was not arrested or charged and

 received only a 40-hour suspension for conduct unbecoming and an ethical violation, following

 which he returned to duty as a School Resource Officer. (Doc. 62-2). In addition, the internal affairs

 investigation was brief and only entailed Norton himself being interviewed by investigator Shelley

 Clark. (Doc. 62-6).

        Following the “guideposts” of Lewis, the Court first observes that it is not necessary for

 Plaintiff and Norton to be identical, or even nearly-identical. 918 F.3d at 1227. A close reading of

 Defendants’ motion for summary judgment reveals that Defendants do not dispute two of the

 similarities that the Eleventh Circuit defined as underlying a valid comparison: (1) that Plaintiff and

 Norton were under the jurisdiction of the same supervisor; and (2) that Plaintiff and Norton were

 subject to the same employment policy. (Doc. 62, p. 13-14). Both Plaintiff and Norton worked and

 were disciplined under Sheriff Dawsy initially, and then under newly-elected Sheriff Prendergast.

 There is apparently no dispute that they were both subject to the same employment policies; indeed

 they were both disciplined under the same Code of Conduct. (Doc. 74-16, 74-34).

        Defendants do argue that Norton committed different offenses than Plaintiff, held a different

 position than Plaintiff, had different employment history, and different disciplinary history. (Doc.

 62, p. 14). Defendants maintain that the two held different positions, with Norton being a school

 resource officer and Plaintiff being a road deputy. Beyond those labels, however, Defendants do

 not make any attempt to explain how the positions are different for the purposes of this analysis. It




                                                  - 13 -
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 14 of 26 PageID 1545




 is not necessary that Plaintiff and her comparator to have precisely the same title. See Lathem v.

 Dept. of Children and Youth Servs., 172 F.3d 786, 793 (11th Cir. 1999). And, as Plaintiff points out,

 both positions are sworn law enforcement officers. Sheriff Prendergast testified, “A deputy’s a

 deputy. . . Either you’re a deputy or you’re not.” (Doc. 77, p. 208).

        The two remaining guideposts are worthy of the most discussion here. First, did Plaintiff

 and Norton engage in the same basic misconduct? Over approximately a three and a half-year span,

 Norton was accused of domestic battery, misuse of a law enforcement database, as well as drunk,

 belligerent, and disorderly conduct, including attempting to enter a private residence and damaging

 property. Over approximately a two-year span, Plaintiff was accused of conduct unbecoming an

 officer and misconduct associated with the 2015 traffic stop incident while joyriding with a friend,

 as well as domestic battery, misuse of a weapon and conduct unbecoming an officer associated with

 the December 2016 incident with her former boyfriend Bryan Hesse.

        Both Plaintiff and Norton were involved in alleged physical altercations in their home with

 their live-in romantic partners. Under the circumstances here, the Court has no trouble concluding

 that the alleged incidents of domestic battery amount to the same “basic conduct” as described in

 Lewis. 918 F.3d at 1227. Contra Mitchell v. Toledo Hosp., 964 F2d 577, 580, 583 (6th Cir. 1992)

 (holding that a plaintiff terminated for misuse of employer’s property could not rely on comparative

 conduct of absenteeism and insubordination). The Court also concludes that the two other incidents,

 Plaintiff’s joyride and Norton’s intoxicated attempted break-in, are similar enough to form a valid

 comparison. Both incidents involved off-duty shenanigans that ultimately resulted in charges of

 misconduct and internal investigations. In Norton’s case, he admitted to drinking too much with

 friends prior to the incident. In Plaintiff’s case, she was joyriding with a friend and was asked by

 deputies during the vehicle stop if she had been drinking. Both incidents involved allegations of




                                                 - 14 -
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 15 of 26 PageID 1546




 poor judgment. In both cases, the primary disciplinary charge was conduct unbecoming. (Docs. 74-

 16 & 62-3).

        Next, it is true that Plaintiff and Norton had different employment and disciplinary histories

 – at least in terms of how their conduct was officially handled by the Sheriff. As a result of Norton’s

 misconduct, he was only suspended and never terminated or demoted. As a result of Plaintiff’s

 misconduct, she was terminated twice, but after appealing to the Review Board was able to keep

 her job through a transfer and demotion. While their official discipline records may be different,

 both Plaintiff and Norton have similar histories in that they were both the subject of two different

 internal investigations over a similar time period, for similar misconduct. And, it is worth noting

 that Plaintiff’s theory of disparate treatment discrimination could explain the differences in their

 discipline records.

        As Plaintiff argues at length, Norton’s misconduct was similar or arguably more serious

 than hers, yet she was initially terminated on each occasion while he was only suspended. Further,

 Norton was alleged to have committed domestic battery, but the Sheriff only found him to have

 committed policy violations involving association with criminals and misuse of a database. And

 while the court is in no way prejudging factual issues or issues of credibility, the victim statements

 that Norton’s girlfriend Andi Roy gave to investigators are at least plausible to support the

 allegations of numerous incidents of domestic battery. (Doc. 74-8). Plaintiff was also alleged to

 have committed domestic battery (albeit on only one occasion), and was found by the Sheriff to

 have committed unlawful conduct and commission of a misdemeanor, as well as improper conduct

 and conduct unbecoming. The record before the court contains evidence from which a jury could

 infer discriminatory intent based on the perplexing differences between how Norton and Plaintiff’s

 allegations of domestic battery were handled.




                                                  - 15 -
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 16 of 26 PageID 1547




         If the statements of Andi Roy and Plaintiff are credited, there is an issue of fact regarding

 whether Norton was treated more favorably than Plaintiff in very similar circumstances. Indeed,

 the record creates an issue of fact regarding whether Norton was treated more favorably, despite

 engaging in very similar but arguably more egregious and ongoing domestic violence. Likewise,

 when Norton engaged in serious misconduct involving an attempted break-in, he received relatively

 light discipline in the form of a suspension and (due to the Sheriff’s intervention) was not arrested

 or criminally charged. When Plaintiff engaged in misconduct in the form of her joyriding incident,

 she was promptly terminated. And while Defendant makes much of the fact that Plaintiff had been

 terminated twice while Norton had only been suspended, that argument glosses over the overall

 circumstances and the details of the underlying misconduct.

         Viewing the evidence in the light most favorable to the Plaintiff, the Court concludes that

 she and Norton are similarly situated in all material respects, and that Norton (a male) was treated

 more favorably. Both were sworn deputies under the jurisdiction of the same Sheriffs, subject to

 the same employment policies, and engaged in the same basic types of misconduct. Given these

 similarities and the evidence proffered by Plaintiff regarding the overall circumstances, the Court

 also finds that Plaintiff and Norton shared sufficiently similar employment and disciplinary history

 to the extent relevant for this analysis.

         To inform this decision, the Court has surveyed recent cases in the circuit citing Lewis.

 Where plaintiff brought a claim arising from having to work undesirable shifts, co-workers were

 found to be similarly situated in all material respects because they all had the same rank and position

 and were all under the jurisdiction of the same supervisor who decided schedules. See Mills v.

 Cellco P'ship, 376 F. Supp. 3d 1228, 1239 (N.D. Ala. 2019). Another court held that, although a

 plaintiff and his comparator did not share the same employment history, he identified a valid




                                                  - 16 -
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 17 of 26 PageID 1548




 comparator where both were crane operators subject to the same policies and engaged in sufficiently

 similar misconduct involving crane operation and safety guidelines. See Detrick Lewis, v. United

 States Steel Corp., No. 2:18-CV-00428-RDP, 2019 WL 6829993, at *10 (N.D. Ala. Dec. 13, 2019)

        On the other hand, a plaintiff who was terminated for sleeping while on duty at his

 workstation and identified only employees who slept on their breaks failed to identify a proper

 comparator because sleeping during breaks was permitted. See Lovett v. Georgia-Pac. Consumer

 Prod., LP, No. 4:17-CV-64, 2019 WL 4894901, at *6 (S.D. Ga. Oct. 3, 2019). Where a plaintiff

 with supervisory duties was terminated for allowing a dehydrated employee to return to work and

 otherwise failing to follow the instructions of the medical office, another employee who had only

 limited involvement in the incidents was not a valid comparator. See Jackson v. Blue Bird Corp.,

 No. 18-14155, 2019 WL 6048916, at *5 (11th Cir. Nov. 15, 2019). Where a plaintiff was terminated

 for chronic tardiness, another employee who worked a different shift, had a different immediate

 supervisor, and was late much less frequently than Plaintiff was not a valid comparator. See

 Hartwell v. Spencer, No. 18-14488, 2019 WL 5957362, at *6 (11th Cir. Nov. 13, 2019). A plaintiff

 who did not receive step raises failed to identify a valid comparator where he only identified

 employees who (unlike the plaintiff) held the certification that the step raises were conditioned

 upon. See McQueen v. Alabama Dep't of Transportation, 769 F. App'x 816, 822 (11th Cir. 2019).

 A plaintiff failed to identify a valid comparator where comparator was subject to different

 employment policies, and plaintiff was on medical work restrictions, while the comparator’s

 medical condition was unknown. See Vaughn v. Sizemore, Inc., No. 5:17-CV-1528-LCB, 2019 WL

 5963615, at *14 (N.D. Ala. Nov. 13, 2019). A plaintiff, who failed to identify anyone who engaged

 in the same type of misconduct or held a similar position within the company, failed to demonstrate

 a similarly situated comparator. See Menefee v. Sanders Lead Co., Inc., No. 19-10433, 2019 WL




                                                - 17 -
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 18 of 26 PageID 1549




 4466857, at *4 (11th Cir. Sept. 18, 2019). And, this court has held that a windshield installer’s

 failure to use a bonding agent critical for customer safety was not the same basic conduct as

 comparators’ use of a knife tool that was disfavored by the employer. See Frazier v. Safelite Grp.,

 Inc., No. 3:17-CV-1366-J-32MCR, 2019 WL 2372257, at *4 (M.D. Fla. June 5, 2019).

        The undersigned has also carefully considered this Court’s recent decision in Winthrop v.

 Chris Nocco, as Sheriff of Pasco Co. Fla., 8:18-cv-01452-JSM-AEP (Aug.8, 2019, Moody, J.), an

 unpublished decision relied upon by Defendants. In Winthrop, the plaintiff was terminated from her

 position as a Pasco County Sheriff’s deputy after she was arrested by the New Port Richey Police

 Department and charged with domestic battery of her wife. The Court granted summary judgment

 on plaintiff’s employment discrimination claims in favor of the defendant because the plaintiff

 failed to present evidence regarding comparators creating a genuine issue for the finder of fact. It

 was undisputed that the plaintiff was investigated and arrested by an agency independent from her

 employer. It was also undisputed that every employee of the defendant who had been arrested for

 domestic violence was immediately terminated. The only comparators identified by Plaintiff were

 not arrested for domestic violence, or (in the case of one purported comparator) had been arrested

 for domestic violence eight years previously under a different Sheriff as the decisionmaker.

        Winthrop is helpful here because it demonstrates that merely being arrested for

 misdemeanors would be too broad a classification. The Court found that to be an appropriate

 comparator, other employees would have had to commit the same offense of domestic violence.

 That said, the holding in Winthrop is distinguishable from the instant case. In Winthrop, the

 plaintiff’s alleged comparators had been charged with offenses such as driving under the influence

 and resisting arrest, and the arrests had occurred more than five years prior to Plaintiff’s arrest. See

 No. 8:18-cv-01452-JSM-AEP, Doc. 33, p. 3-4. The Winthrop plaintiff was arrested by an




                                                  - 18 -
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 19 of 26 PageID 1550




 independent agency, following that agency’s independent investigation. Finally, while the result

 would have been the same under either standard, the Winthrop case refers to the “nearly identical”

 standard instead of the “similarly situated in all material respects” standard articulated in Lewis.

         In Lewis, the Eleventh Circuit expressly acknowledged that the “all material respects”

 standard “serves the interest of sound judicial administration by allowing for summary judgment in

 appropriate cases – namely, where the comparators are simply too dissimilar to permit a valid

 inference that invidious discrimination is afoot.” Lewis, 918 F.3d at 1228. Even with the guideposts

 provided by Lewis, whether a plaintiff has identified a valid comparator remains a fact-driven, case-

 by-case decision. Here, viewing the evidence in the light most favorable to Plaintiff, the Court

 cannot say that Plaintiff and Norton (and their respective histories of alleged misconduct) are so

 dissimilar to permit such an inference. To the contrary, essentially all of the types of similarities

 that underlie a valid comparison are met, and those similarities do permit a valid inference regarding

 discrimination. I submit that Plaintiff has proffered evidence sufficient to establish that Norton is

 an appropriate comparator.

         2.      Defendant’s Non-Discriminatory Reasons for Demoting Plaintiff

         Because Plaintiff has established a prima facie case, the burden shifts to the employer “to

 articulate a legitimate, nondiscriminatory reason for its actions.” Lewis, 918 F.3d at 1221 (citing

 Burdine, 450 U.S. at 253). The burden at this stage “is exceedingly light.” Perryman v. Johnson

 Prods. Co., 698 F.2d 1138, 1142 (11th Cir. 1983). It is merely a burden of production, not a burden

 of proof. Id.

         Here, the Sheriff’s Office has easily discharged its burden, as it says it demoted Plaintiff

 because of her misconduct and prior disciplinary history. (Doc. 62, p. 1). Further, it is not

 appropriate for the Court to question the Defendant’s reasoning. See Flowers v. Troup Cty, Ga.,




                                                  - 19 -
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 20 of 26 PageID 1551




 Sch. Dist., 803 F.3d 1327, 1338 (11th Cir. 2015) (“Title VII does not allow federal courts to second-

 guess nondiscriminatory business judgments, nor does it replace employers’ notions about fair

 dealing in the workplace with that of judges. We are not a ‘super-personnel department’ assessing

 the prudence of routine employment decisions, ‘no matter how medieval,’ ‘high-handed,’ or

 ‘mistaken.’” (quoting Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 1253, 1266 (11th Cir. 2010)).

                 3. Plaintiff’s Pretext Arguments

         Because Defendant has met its burden of production, the burden shifts back to Plaintiff to

 show that Defendant’s proffered reason is pretext for unlawful discrimination. See Smith v.

 Lockheed-Martin Corp., 644 F.3d 1321, 1326 (11th Cir. 2011). Where the defendant offers the

 plaintiff’s violation of a work rule as its reason for discharging the plaintiff, “the reason ‘is arguably

 pretextual when a plaintiff submits evidence (1) that [he] did not violate the cited work rule, or (2)

 that if [he] did violate the rule, other employees outside the protected class, who engaged in similar

 acts, were not similarly treated.’” Landry v. Lincare, Inc., 579 F. App’x 734, 738 (11th Cir. 2014)

 (quoting Damon v. Fleming Supermarkets of Fla., Inc., 196 F.3d 1354, 1363 (11th Cir. 1999)).

         After careful review, the Court concludes there is a genuine issue of material fact regarding

 why the Sheriff terminated, then upon reconsideration, demoted Plaintiff and not Norton for

 committing the same or similar misconduct. Beyond that, Plaintiff also points to what she describes

 as the Sheriff’s shifting reasons for her discipline. For example, while Sheriff Prendergast stated he

 was “incredibly concerned about the sustained allegations of misuse of a weapon,” ultimately in his

 decision of the Sheriff, he did not sustain this alleged policy violation. (Doc. 74-25). It is also

 notable that Sheriff Prendergast states he was “incredibly concerned” and “alarmed” about

 Plaintiff’s misconduct, but by comparison did not express any such concern about Norton’s

 behavior. Rather, Prendergast stated Norton was not charged with a crime because it was the




                                                   - 20 -
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 21 of 26 PageID 1552




 homeowners’ desire not to bring charges. (Doc 62-2). Sheriff Prendergast further explains that

 Norton’s 2018 misconduct did not involve his arrest and instead involved his being taken to a

 hospital. As described above, this explanation amounts to circular reasoning and fails to account

 for the undisputed statements of Deputy Yerbury that the Sheriff himself intervened instructing that

 Norton not be arrested. It is further perplexing that Sheriff Prendergast cited his concern and alarm

 about Plaintiff’s “poor behavior” but is silent about Norton’s behavior (which is arguably equally

 or more alarming), despite Norton holding a position as a school resource officer. That the Sheriff

 himself was involved in the decision not to arrest Norton and to give him special treatment is

 additional evidence of pretext.

                4. Additional Circumstantial Evidence of Discrimination

         The familiar McDonnell Douglas framework “is not the exclusive means” of prevailing on

 a Title VII claim based on circumstantial evidence. Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d

 763, 768 n.3 (11th Cir. 2005). A plaintiff’s claim can also survive summary judgment if she presents

 “enough circumstantial evidence to raise a reasonable inference of intentional discrimination.”

 Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316, 1320 (11th Cir. 2012). Thus, regardless

 of whether Norton is an appropriate comparator, the Court must consider all of the circumstantial

 evidence presented in this case to see if a reasonable inference of discrimination has been raised.

        To that end, and in addition to the above evidence, Plaintiff also points to irregularities in

 the internal investigations, such as conflicting evidence regarding whether there was any basis to

 support Hesse’s claim that she battered him. Plaintiff identifies Detective Howard’s conflicting

 statements and an admission by investigator Clark that her investigation was not fair to Plaintiff.

 Plaintiff also points to the Sheriff’s hypocrisy for intervening and directing Norton not be arrested,

 as well as giving Norton “half the punishment he received for his second violation of the same




                                                 - 21 -
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 22 of 26 PageID 1553




 policy even though Norton has an aggravating circumstance on his file.” (Doc. 82, p. 19). Plaintiff

 further cites to the suspicious timing of events, including inflammatory text messages she received

 from Hesse just three days before the alleged battery (such as “Fuck You!!! Fuckkkk you heather!!

 Go get pregnant again or fired or whatever dumb shit you want to do…. I hate you and never want

 to see you again.” (Doc. 74-33). She also offers a report reflecting that Hesse objected to Plaintiff’s

 re-hire and would have preferred that she remain terminated. (Doc. 74-35). Finally, Cogar stated

 that high ranking Sheriff’s Office employees such as Captain Smith and Commander Buddy Grant

 made a variety of comments about her sexual relationships with deputies as a means for career

 advancement, as well as comments about her age and appearance being assets to her career. (Doc.

 74-38).

           While the Court concludes that Norton is a proper comparator, thus allowing Plaintiff’s

 claim to proceed under McDonnell Douglas, I submit in the alterative that there is sufficient

 evidence to raise an inference of discrimination under a mosaic theory. As the Eleventh Circuit has

 explained, “establishing the elements of the McDonnell Douglas framework is not, and never was

 intended to be, the sine qua non for a plaintiff to survive a summary judgment motion in an

 employment discrimination case.” Smith, 644 F.3d at 1328. Rather, a “plaintiff will always survive

 summary judgment if he presents circumstantial evidence that creates a triable issue concerning the

 employer’s discriminatory intent.” Id.

           I submit that here, viewed in the light most favorable to Plaintiff, there is sufficient evidence

 that Plaintiff’s gender was considered in her demotion. That is, a jury could find “a convincing

 mosaic of circumstantial evidence that would allow a jury to infer intentional discrimination by the

 decisionmaker.” Id. (quoting Silverman v. Bd. of Educ. of City of Chicago, 637 F.3d 729, 734 (7th




                                                     - 22 -
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 23 of 26 PageID 1554




 Cir. 2011). For these reasons, Defendants’ motion for summary judgment is due to be denied as to

 Plaintiff’s gender discrimination claims.

        B.      Plaintiff’s Claims for Malicious Prosecution and False Arrest

        In addition to her claims for gender discrimination, Plaintiff also brings claims for false

 arrest under § 1983 (against Sheriff Prendergast in his official capacity as Sheriff of Citrus County),

 for malicious prosecution under § 1983 and Florida law (against Sheriff Prendergast in his official

 capacity and Bryan Hesse, individually), and for civil conspiracy under § 1983 and Florida law

 (against both Sheriff Prendergast in his official capacity and Bryan Hesse, individually).

        To begin, based on her response to Defendants’ summary judgment motion (Doc. 82, p. 20),

 Plaintiff appears to have abandoned the majority of these claims. She does not address the claims

 against Sheriff Prendergast in his official capacity at all, and she also does not address the claims

 for civil conspiracy at all. In two brief paragraphs at the end of her memorandum, however, she

 does argue that Hesse engaged in malicious prosecution creating false arrest and contends that his

 inflammatory text messages create an issue of fact. In support of her argument, Plaintiff relies upon

 text messages that she contends demonstrate malicious intent to get her fired, and his complaint

 that her working at the Sheriff’s Office created a hostile work environment for him (Doc. 74-35).

 Plaintiff also contends that there was not sufficient evidence to support probable cause for her arrest

 because Detective Howard conceded there was no strike depicted on the video taken by Hesse on

 his cellphone. Plaintiff thus argues that, because there is no contact and no battery in the video, then

 there is no specific or articulatable fact supporting probable cause for battery.

        The parties do not dispute that the absence of probable is a necessary element of Plaintiff’s

 malicious prosecution and false arrest claims. Indeed, under § 1983 and Florida common law, a

 Plaintiff has the affirmative burden of demonstrating an absence of probable cause in order for her




                                                  - 23 -
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 24 of 26 PageID 1555




 claims to proceed. To establish a federal malicious prosecution claim under § 1983, a plaintiff must

 prove (1) the elements of the common law tort of malicious prosecution, and (2) a violation of her

 Fourth Amendment right to be free from unreasonable seizures. Wood v. Kesler, 323 F.3d 872, 881

 (11th Cir.2003). And, under Florida law, a plaintiff must establish each of six elements to support

 a claim of malicious prosecution: (1) an original judicial proceeding against the present plaintiff

 was commenced or continued; (2) the present defendant was the legal cause of the original

 proceeding; (3) the termination of the original proceeding constituted a bona fide termination of

 that proceeding in favor of the present plaintiff; (4) there was an absence of probable cause for the

 original proceeding; (5) there was malice on the part of the present defendant; and (6) the plaintiff

 suffered damages as a result of the original proceeding. Durkin v. Davis, 814 So.2d 1246, 1248

 (Fla.Dist.Ct.App.2002) (citing Burns v. GCC Beverages, Inc., 502 So.2d 1217 (Fla.1986)).

        Defendants contend that there was probable cause for Plaintiff’s arrest. The Court agrees

 that, even when the facts are viewed in the light most favorable to Plaintiff, there is no disputed

 issue suggesting an absence of probable cause for Plaintiff’s arrest. Notably, domestic violence

 Detective Howard stated that, based upon Hesse’s sworn statement averring to the battery, the video

 (which did not show a strike but generally corroborated Hesse’s statement), Plaintiff’s own

 statement (which also generally corroborated Hesse’s statement) and admission to drinking and

 losing her temper, he determined that probable cause existed for Plaintiff’s arrest and she was

 arrested. (Doc. 62-5). Howard further stated that he was not asked by Hesse to arrest Plaintiff, and

 he did not discuss the matter with the Sheriff. (Doc. 62-5). These facts are sufficient to support

 Howard’s determination of probable cause, and Howard did not “have a duty to investigate and

 decide the potential viability of a defense” before seeking an arrest warrant. See Pickens v.

 Hallowell, 59 F3d 1203, 1207 (11th Cir. 1995).




                                                  - 24 -
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 25 of 26 PageID 1556




        Further, although Plaintiff contests the existence of probable cause based on conflicting

 evidence, her argument is not persuasive. Plaintiff contends that her own denial of hitting Hesse,

 the absence of a strike in the video, and Hesse’s text messages reflecting malicious intent

 demonstrate the absence of probable cause. The existence of conflicting evidence, however, does

 not undermine a finding of probable cause. “So long as it is reasonable to conclude from the body

 of evidence as a whole that a crime was committed, the presence of some conflicting evidence or a

 possible defense will not vitiate a finding of probable cause.” Paez v. Mulvey, 915 F.3d 1276, 1286

 (11th Cir. 2019).

        Based on the record before the Court, I submit that no reasonable factfinder could find an

 absence of probable cause for the arrest of Plaintiff in this case. The existence of probable cause is

 a bar for Plaintiff’s claims for false arrest and malicious prosecution, both under Florida common

 law and § 1983.

        On a final note, as mentioned above, Plaintiff has failed to respond in any way to

 Defendants’ arguments in favor of summary judgment on her claims for civil conspiracy under §

 1983 and Florida law, as well as her remaining claims against Sheriff Prendergast. As such, Plaintiff

 is deemed to have abandoned those claims. See Resolution Tr. Corp. v. Dunmar Corp., 43 F.3d 587,

 599 (11th Cir. 1995) (stating “the onus is upon the parties to formulate arguments; grounds alleged

 in the complaint but not relied upon in summary judgment are deemed abandoned.”).




                                                 - 25 -
Case 5:18-cv-00052-JSM-PRL Document 91 Filed 12/20/19 Page 26 of 26 PageID 1557




 IV.    RECOMMENDATION

        For the reasons discussed above, I respectfully recommend that Defendants’ motion for

 summary judgment (Doc. 82) be denied as to Plaintiff’s claims for gender discrimination against

 the Sheriff’s Office under Title VII and the Florida Civil Rights Act. In all other respects, I

 recommend that Defendants’ motion for summary judgment be granted.

        Recommended in Ocala, Florida on December 20, 2019.




 Copies furnished to:

 Presiding District Judge
 Counsel of Record
 Unrepresented Party
 Courtroom Deputy




                                              - 26 -
